676 S.E.2d 473 (2009)
STATE
v.
Philip MORRIS, et al.
No. 2A05-4.
Supreme Court of North Carolina.
April 7, 2009.
Marlene Trestman, Special Assistant to Att. General, David S. Lapp, Assistant Attorney General, Craig A. Nielsen, Assistant Attorney General, for State of Maryland.
Jim W. Phillips, Jr., Charles P. Marshall, III, for Lorillard.
Gregory G. Holland, Greensboro, Larry B. Sitton, Jonathan Heyl, Charlotte, for Philip Morris USA.
The following order has been entered on the joint motion filed on the 6th day of April 2009 for Extension of Time to File Appellants' and Appellees' Briefs:
"Motion Allowed. Plaintiff (State of Pennsylvania) shall have up to and including the 20th day of May 2009 to file and serve his/her brief with this Court. The Appellees shall have up to and including the 19th day of July, 2009 to file and serve his/her brief with this Court. By order of the Court in conference this the 7th day of April 2009."